Title: The American Commissioners to Americans Taken on Board of English Frigates, 15 October 1778
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Americans Taken on Board of English Frigates


Passy Octr. 15. 1778
We have received a Letter from Mr. Robert Harrison of the 7 Octr. and another from John Lemon, Edward Driver and John Nichols, of the 12, all Prisoners in Dinant Castle, all professing to be Americans who have been first compelled into the Service of their Enemies, and then taken Prisoners by the French.
You are not known to Us, but your Account of yourselves, considering the General Conduct of the English of late, is not improbable. We cannot but feel a Concern for all Persons in Such a Situation, of whom to the lasting Dishonour of the British Government and Nation, there are too many, on board almost every Man of War in their Service.
We have written to his Excellency, the Minister of Marine of this Kingdom upon the Subject: and Sincerely hope that Something may be done for your Relief, and that of all other Persons in your Situation.
But great Care must be taken, that neither We, nor more especially the Government of this Kingdom be imposed upon, by attempts to sett at Liberty, English, Irish, Scotch, or other Sailors disaffected to the American Cause or unprincipled in it. We therefore desire you to send Us a List and a Short Account of all the Sailors Prisoners with you, who were born in America, or have been in her Service, and are willing to Subscribe the Declaration and take the oath of Allegiance to the united States of America, and to live and die by her Cause.
Americans taken on Board of English Frigates.
